Order entered August 6, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00340-CR

                         JANINE JOYCE CHARBONEAU, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80751-2012

                                             ORDER
        The Court DENIES appellant’s July 11, 2013 motion to reconsider our June 13, 2013

order adopting the trial court’s findings that appellant is not indigent and is not entitled to court-

appointed counsel or to proceed without payment for the record.

       The Court has before it appellant’s August 2, 2013 motion to extend time to pay for the

record. We have received the reporter’s record from the May 24, 2012 hearing on appellant’s

motion to quash; the November 15, 2012 suppression hearing; and the February 20, 2013 hearing

on appellant’s expert. We have also received a three-volume clerk’s record.

       Accordingly, we GRANT appellant’s August 2, 2013 motion to extend time to pay for

the record as follows. We ORDER Jennifer Corley, official court reporter of the County Court

at Law No. 6 to file, within SIXTY DAYS of the date of this order, either: (1) the complete
remaining portions of the reporter’s record; (2) the portions of the reporter’s for which appellant

has paid, with written documentation to that effect; or (3) written verification that appellant has

not paid for the remaining portions of the reporter’s record. No further extensions will be

granted. We notify appellant that if we receive verification of non-payment, we will order the

appeal submitted on the record that has been filed. See TEX. R. APP. P. 37.3(c).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Jennifer Corley, official court reporter, County Court at Law No. 6; Joyce Charboneau; and John

Rolater, Collin County District Attorney’s Office.


                                                     /s/    DAVID EVANS
                                                            JUSTICE